DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art Molnar (US 2015/0125943) does not teach wherein “said responsiveness [of each grating coupler] being independent of a position of the grating coupler relative to the target,” as recited by the amended independent claims 13 and 26. 
However, the responsiveness of a light detecting element, in this case a grating coupler, is inherently dependent on the position of the light detecting element relative to light reflected/emitted from an imaged target/scene. The response of each light detecting element to light impinging on said element is inherently dependent on the portion of the target scene that the sensor is imaging. That is, the response of a grating coupler at one side of the image sensor depends on the light received (impinging on the grating coupler) from the corresponding portion of the target scene. It is unclear and indefinite as to how the responsiveness of each grating coupler of the claims can be “independent of a position of the grating coupler relative to the target.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 13 and 26 recite the limitation of wherein “said responsiveness [of each grating coupler] being independent of a position of the grating coupler relative to the target.” However, the responsiveness of a light detecting element, in this case a grating coupler, is inherently dependent on the position of the light detecting element relative to light reflected/emitted from an imaged target/scene. The response of each light detecting element to light impinging on said element is inherently dependent on the portion of the target scene that the sensor is imaging. That is, the response generated by a grating coupler at one side of the image sensor depends on the light received (impinging on the grating coupler) from the corresponding portion of the target scene. It is unclear and indefinite as to how the responsiveness of each grating coupler of the claims can be “independent of a position of the grating coupler relative to the target.” Since it is impossible for a light detecting element to have a responsiveness that is completely independent of a position of the element relative to a target to be imaged, this claim limitation is disregarded for examination on the merits, below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-11, 13, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar (US 2015/0125943 A1).

Claim 13, Molnar teaches a lens-less imaging device (“embodiments of the invention are directed to a lens-less, angle-sensitive pixel (ASP) sensor;” paragraph 0004) comprising:
a plurality of grating couplers (gratings 402a, 402b; paragraph 0088), each grating coupler adapted to be responsive to a different direction of light received from a target (each grating passes light of a different angle; see paragraph 0070-0071), said plurality of grating couplers forming an image of the target in accordance with optical transfer functions of the plurality of grating couplers (self-images are generated according to sensor response modeling using the equations of paragraph 0082).

Claim 8, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a continuous mapping layer (see Fig. 5 wherein the gratings cover the surface of the entire sensor and are used to generate an image to reconstruct an entire scene; paragraph 0143).
											   
Claim 9, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a one-dimensional array (“a first pixel device, and a second pixel device disposed linearly adjacent the first pixel device;” paragraph 0020).

Claim 10, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a two-dimensional array (“lens-less light field imaging device comprising a two-dimensional, MxN array of ASP-light-field detectors;” paragraph 0021).
											   
Claim 11, Molnar teaches the device of claim 13, and further teaches wherein the plurality of grating couplers form a three-dimensional array (see three-dimensional structure; paragraph 0108 and Fig. 5a).

Claim 26, Molnar teaches a method of forming an image of a target (light-field imaging; paragraph 0015), the method comprising:
receiving a response from a plurality of grating couplers (gratings 402a, 402b; paragraph 0088), each grating coupler being responsive to a different direction of light received from the target (each grating passes light of a different angle; see paragraph 0070-0071), 
each grating coupler having a field of view that overlaps with a field of view of at least a subset of a remaining ones of the plurality of grating couplers (redundant information is captured by diodes corresponding to respective adjacent gratings; see paragraph 0104); and
forming the image in accordance with the received responses and further in accordance with optical transfer functions of the plurality of grating couplers (self-images are generated according to the sensor response modeling using the equations of paragraph 0082).

Claim 22, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a continuous mapping layer (see Fig. 5 wherein the gratings 
 
Claim 23, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a one-dimensional array (“a first pixel device, and a second pixel device disposed linearly adjacent the first pixel device;” paragraph 0020).
												
Claim 24, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a two-dimensional array (“lens-less light field imaging device comprising a two-dimensional, MxN array of ASP-light-field detectors;” paragraph 0021).
												
Claim 25, Molnar teaches the method of claim 26, and further teaches wherein the plurality of grating couplers form a three-dimensional array (see three-dimensional structure; paragraph 0108 and Fig. 5a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696